FILED
                             NOT FOR PUBLICATION                             JAN 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANNY BELL,                                      No. 08-17125

               Plaintiff - Appellant,            D.C. No. 2:06-cv-00886-FCD-
                                                 KJM
  v.

J. MEJIA,                                        MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Frank C. Damrell, Jr. District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       California state prisoner Danny Bell appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging correctional officer

Mejia violated his right to access courts and retaliated against him. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
jurisdiction under 28 U.S.C. § 1291. We review summary judgment de novo,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for abuse of discretion

and proper application of legal principles an order denying a temporary restraining

order, see Earth Island Inst. v. U.S. Forest Serv., 351 F.3d 1291, 1298 (9th Cir.

2003). We affirm.

      The district court properly granted summary judgment for Mejia on Bell’s

access to courts claims because Bell failed to raise a triable issue as to whether he

suffered any actual injury to his ability to litigate a habeas corpus or section 1983

action as a result of interference with his prison mail. See Lewis v. Casey, 518 U.S.
343, 354-55 (1996) (explaining that prisoners asserting access to courts claims

must show actual injury to their ability to challenge their sentences or conditions of

confinement); see also Simmons v. Sacramento County Sup. Ct., 318 F.3d 1156,

1159 (9th Cir. 2003) (holding personal injury action not protected under Lewis).

      The district court did not abuse its discretion by denying Bell’s motion for a

temporary restraining order against alleged wrongdoers who are not named as

defendants in this action. See Earth Island Inst., 351 F.3d at 1298.

      Bell’s remaining contentions are unpersuasive, and his motion for the

appointment of counsel is denied.

      AFFIRMED.


IL/RESEARCH                                2